DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.
 	Claims 1 and 4 are currently amended.  Claims 1-4, 7, 10 and 14-16 are pending review in this action.  The previous 35 U.S.C 112 rejection is withdrawn in light of Applicant’s corresponding amendment.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The examiner acknowledges receipt of the IDS filed on 10 May 2022.  Applicant is advised that a concise explanation of relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, was not provided for the following foreign language reference listed on the IDS:  Korean Office Action mailed February 18, 2022 for corresponding KR Patent Application No. 10-2017-0084401.  As indicated on the IDS, this document has not been considered.  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0136845, hereinafter Choi in view of Angew. Chem. Int. Ed., 51, pp 8762-8767, hereinafter Koo, U.S. Pre-Grant Publication No. 2016/0164076, hereinafter Essaki, U.S. Pre-Grant Publication No. 2019/0097263, hereinafter Azami, U.S. Pre-Grant Publication No. 2014/0363736, hereinafter Kim and U.S. Pre-Grant Publication No. 2017/0200943, hereinafter Kawakami and with evidence from Japanese Patent Publication No. JPH10-116604, hereinafter Ota. (A machine translation of Ota was provided in a previous office action).

Regarding claim 1, Choi teaches an anode (paragraph [0028]). The anode includes a composite anode active material. The anode active material includes a metal alloyable with lithium and a polymer binder (paragraphs [0029, 0030, 0063]). The polymer binder forms an interpenetrating network and the anode active material is in the interpenetrating network (paragraph [0029]). Therefore, the polymer binder coats the active material and is a “coating layer”.
The polymer binder includes a first polymer (polyacrylic acid) having a first functional group (-COOH). The polymer binder includes a second polymer (CMC) having a second functional group (-OH) (abstract, paragraphs [0049, 0057]). Choi teaches that the first polymer and the second polymer are cross-linked through a condensation reaction involving the first functional group (-COOH) and the second functional group (-OH) (abstract, paragraphs [0071, 0087]). Therefore, the two are cross-linked via ester bonding.
The metal alloyable with lithium may be various silicon-based compounds including a silicon alloy and SiO2 (paragraph [0064]).
Choi further teaches various carbonaceous materials, including graphite, as anode active materials (paragraph [0065]).
Choi teaches that a suitable molecular weight for the polyacrylic acid is in the range 1,000 to 1,000,000, or more specifically in the range 50,000 to 200,000 (paragraph [0058]). Choi further mentions that the polyacrylic acid may have a molecular weight of 20,000 (paragraph [0036]).
Choi teaches that the first polymer is polyacrylic acid. Polyacrylic acid satisfies instantly claimed Formula 1 with R1, R2 and R3 each being hydrogen.
Choi’s polyacrylic acid may have a molecular weight of 20,000 Da (paragraph [0036]). This value satisfies the instantly claimed and disclosed molecular weight of the first polymer and is therefore the polymer is expected to satisfy the instantly claimed degree of polymerization.
Choi teaches that the second polymer is CMC (paragraph [0049]).
Choi’s composite anode active material forms the anode active material layer of Choi’s battery (abstract).
Choi does not: 1) explicitly teach the claimed configuration of the first polymer coated on the metal alloyable with lithium such that the first polymer is between the metal alloyable with lithium and the second polymer; 2) teach one of the enumerated silicon compounds, 3) specify relative amounts of the silicon-based active material and the carbonaceous material and 4) report on the specific surface area of a core material or of the composite anode active material.
Regarding 1), Koo teaches silicon nanoparticles with a silicon oxide layer on the silicon surface and a polymeric binder of the same composition as Choi – cross-linked polyacrylic acid and CMC. Koo teaches that the polyacrylic acid binds to the silicon oxide layer such that the polyacrylic acid is present between the silicon and the CMC (p. 8763 and figure 1).
It is known in the art that silicon alloys oxidize to have a silicon oxide layer on their surfaces – see, e.g. Essaki (paragraph [0021]). It is further known to prepare silicon alloys with a silicon oxide layer as anode active materials (Kim’s paragraph [0039]).
Therefore it is expected that in Choi’s material, the silicon alloy has a silicon oxide layer on its surface and the first polymer (polyacrylic acid) is bonded to the silicon oxide layer on the active material particles such that the first polymer (polyacrylic acid) is between the active material particles and the second polymer (CMC) and spaces them apart.
Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that this configuration is achieved for the purpose of anchoring the binder on the active material and maintaining a strong binder-active material bond.
Regarding 2), it is well-known in the art to partially coat silicon alloy active material particles with a carbon layer – see, e.g. Kawakami (paragraph [0056]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use silicon alloy particles partially covered with a carbon layer as the active material in Choi’s battery for the purpose of improving the conductivity of the material.
Silicon alloy particles covered partially covered with a carbon layer are a “silicon-carbon composite”.
Regarding 3), the formation of anode active materials including mixtures of silicon-based compounds and graphite is well-known in the art. See, e.g. Wang who teaches an anode electrode material including a silicon-based active material including a binder of polyacrylic acid and CMC. In an example, Wang teaches mixing silicon and graphite at a 40:60 ratio by weight (paragraph [0045]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include graphite at a relative concentration greater than the silicon based compound in Choi’s electrode without undue experimentation and with a reasonable expectation of success.
	
Regarding 4), it is known in the art that the inclusion of binder tends to reduce the surface area of the active material – see, e.g. Ota, who describes the phenomenon at length (paragraphs [0011, 0012, 0023, 0024, 0032]). It is thus expected that a similar effect would be in place for the composite anode material of Choi.
More to the point however, Azami teaches silicon alloy particles as anode active material having a specific surface area of 7 m2/g to 25 m2/g (paragraphs [0031, 0035]) and Kim teaches that a suitable specific surface area of an anode active material layer including silicon-based active material is in the range 2.8 m2/g to 3.5 m2/g for the purpose of ensuring desirable battery performance (paragraphs [0043, 0057]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use known silicon alloy particles with a specific surface area as taught by Azami in Choi’s active material layer and to ensure that the active material layer has the specific surface area as taught by Kim for the purpose of ensuring a desirable battery performance.
In the combination of Choi, Azami and Kim, the specific surface area of the composite anode active material making up the anode active material layer would be less than 50% of the specific surface area of the silicon alloy particles (“core material”).
Regarding claims 2 and 3, Choi teaches that the first functional group is a carboxyl group (-COOH) and the second functional group is a hydroxyl group (-OH) (abstract, paragraphs [0030, 0038, 0051]).
Regarding claim 7, Choi teaches in a specific example that polyacrylic acid is present at a concentration of 2 wt% (paragraph [0139]).
Regarding claim 10, Choi teaches a composite anode active material formed of the instantly claimed materials. It is therefore expected to have the claimed “thickness expansion rate” property.
Regarding claim 14, Choi as modified by Kawakami teaches silicon alloy particles partially covered with a carbon layer as the active material.
Regarding claim 15, Choi teaches a lithium battery comprising the anode of claim 1 (paragraph [0094]).
Regarding claim 16, Choi as modified by Kawakami teaches that the carbon-coated silicon particles are in the interpenetrating network formed by the polymer binder (“coating layer”) (paragraph [0029]). Therefore the polymer binder (“coating layer”) is on an outer side of the carbon layer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0136845, hereinafter Choi in view of Angew. Chem. Int. Ed., 51, pp 8762-8767, hereinafter Koo, U.S. Pre-Grant Publication No. 2016/0164076, hereinafter Essaki, U.S. Pre-Grant Publication No. 2019/0097263, hereinafter Azami, U.S. Pre-Grant Publication No. 2014/0363736, hereinafter Kim and U.S. Pre-Grant Publication No. 2017/0200943, hereinafter Kawakami and with evidence from Japanese Patent Publication No. JPH10-116604, hereinafter Ota as applied to claim 1 and further in view of U.S. Pre-Grant Publication No. 2017/0077498, hereinafter Fukasawa and U.S. Pre-Grant Publication No. 2014/0356711, hereinafter Kasahara.
Regarding claim 4, Choi teaches polyacrylic acid and CMC as a binder for a silicon-based anode active material.
Choi fails to teach polyamic acid and CMC.
Fukasawa teaches polyamic acid and CMC as the binder for a silicon-based anode active material (paragraphs [0039, 0158, 0052]). Kasahara teaches a specific structure for a polyamic acid usable as binder for silicon-based anode active materials (paragraph [0074]). Kasahara’s structure satisfies the instantly claimed Formula 2 with Y1 being an oxygen atom, R4-R6 and R8-R12 being hydrogen and R7 and R13 being unsubstituted C1 alkyl groups. Further, polyamic acid is a polymer, therefore the value of m is greater than 2.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Kasahara’s polyamic acid in combination with CMC as the binder without undue experimentation and with a reasonable expectation of success.
	
Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the provided combinations of references were found to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724